DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/19/2021 amended claims 1, 7-9 and cancelled claim 2.  Claims 1 and 3-9 are pending and allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Response to Arguments
Applicant’s arguments see Remarks, filed on 04/19/2021, with respect to claims 1 and 7-9 have been fully considered and are persuasive.  The rejections of claims 1 and 3-9 have been withdrawn. 

Allowance
Claims 1 and 3-9 are allowed.
Regarding claims 1 and 7, the closest prior art references, Hsieh, Matsumoto, Ashizawa, Li and/or Hada, do not teach, by themselves or in combination with one another, “a controller 
Claims 3-6 depend, directly or indirectly, on claim 1; hence claims 3-6 are also allowed.

Regarding claims 8 and 9, the closest prior art references, Hsieh, Matsumoto, Ashizawa, Li and/or Hada, do not teach, by themselves or in combination with one another, “controlling the first light source and the second light source so that a time required for a drive current for the second light source to increase from the start of the second lighting control to a second predetermined current corresponding to a predetermined lighting state is longer than a time required for a drive current for the first light source to increase from the start of the first lighting control to a first predetermined current corresponding to the predetermined lighting state, the start of the second lighting control of the second light source is earlier than a start of supplying of current to the motor to start rotating the motor, and the start of the first lighting control of the first light source is later than the start of supplying current to the motor.”  Furthermore there is 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882